Citation Nr: 0614617	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1996, with one year, nine months, and three days of 
prior active service. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

In a May 1996 rating decision, service connection was denied 
for low back strain.  The veteran was notified of that 
decision; he did not initiate an appeal of that decision.

In April 1999, the veteran filed a claim for service 
connection for a low back disability.  In the March 2000 
rating decision, the RO reviewed the claim for service 
connection for a low back disability on a de novo basis and 
denied the claim.  
The veteran filed a timely notice of disagreement (NOD) with 
respect to denial of service connection for a low back 
disability in the March 2000 decision.  After a  statement of 
the case (SOC) was issued in December 2000, the veteran 
perfected his appeal by filing substantive appeal later in 
December 2000.

In November 2003, the Board remanded the claim of service 
connection for a low back disability for further development.  
After that development was completed, the VA Appeals 
Management Center (AMC) continued the previous denial via a 
supplemental statement of the case (SSOC) issued in May 2005.  
The case has been returned to the Board for further appellate 
proceedings.  

The Board notes that subsequent to the May 2005 SSOC the AMC 
received additional copies of VA treatment records.  However, 
these records are duplicative copies of treatment records 
previously considered.  As such, a remand for consideration 
of this evidence is not necessary.  See 38 C.F.R. § 20.1304 
(2005).

Issues not on appeal 

In an April 2003 decision, the Board denied the veteran's 
claim for an increased rating for service-connected residuals 
of a left varicocelectomy.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).  

In November 2003, the Board remanded issue of the veteran's 
entitlement to service connection for a disability manifested 
by dizziness, including claimed as due to an undiagnosed 
illness.  Service connection was granted for chronic 
dizziness and imbalance in an April 2005 rating decision; a 
10 percent evaluation was assigned.  That matter accordingly 
has been resolved.  The veteran has not disagreed with the 
assigned rating or its effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

A review of the veteran's claims folder reflects that there 
pending a claim of entitlement to service connection for 
post-traumatic stress disorder.  That claim has not yet been 
adjudicated, and thus the Board has no jurisdiction to decide 
it. 


FINDING OF FACT

The competent medical evidence indicates that arthritis of 
the lumbar spine was not diagnosed in service or within one 
year after the veteran's separation from active service, and 
the veteran's low back disability is not related to the in-
service complaints of low back pain or any other incident of 
the veteran's military service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by the March 
2000 rating decision, the December 2000 statement of the case 
(SOC), an August 2001 Decision Review Officer decision, and 
the February 2002 and May 2005 supplemental statements of the 
case (SSOC's) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.

More significantly, letters were sent to the veteran in June 
2001 and April 2004 which were specifically intended to 
address the requirements of the VCAA, to include advising the 
veteran of what the evidence must show to establish service 
connection for a low back disability.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his disability and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.  Also, in those 
letters, he was asked to identify any additional VA treatment 
for his claimed disability.  Additionally, in the April 2004 
VCAA letter, the veteran was informed that VA would schedule 
him for an examination in connection with his claim for a low 
back disability.  [An orthopedic examination was completed in 
May 2004.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the June 2001 
VCAA letter, page 1.  In the April 2004 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also told that VA 
make reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  See April 2004 VCAA letter, page 5. 

In the June 2001 2002 VCAA letter, the RO informed the 
veteran that he may submit any evidence himself that is not 
of record.  Also, in that VCAA letter, the RO advised him 
that it was his responsibility to make sure that records 
necessary to support his claim are received by VA.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
Furthermore, in the April 2004 VCAA letter, the RO 
specifically informed the veteran to submit any evidence in 
his possession that pertained to his claim.  The VCAA letters 
thus complied with the requirement of 38 C.F.R. § 3.159(b)(1) 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the June 2001 and April 2004 
VCAA letters requested responses within 60 days from the 
dates of those letters, and that the letters expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2001 and April 2004 VCAA letters.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, as the 
veteran's claim was initially adjudicated by the RO in March 
2000, prior to the enactment of the VCAA, compliance with the 
notice provisions of the VCAA was both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  The veteran's claim was readjudicated by the RO, 
following the issuance of VCAA letters in June 2001 and April 
2004, and after that the veteran was allowed the opportunity 
to present evidence and argument in response.  See the August 
2001 Decision Review Officer decision and the SSOC's issued 
in February 2002 and May 2005.  The Board accordingly finds 
that there is no prejudice to the veteran.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As noted below, element (2), current disability, is not at 
issue.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of the claim of entitlement to service 
connection for a low back disability.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because in the absence of service connection a disability 
rating and effective date cannot be assigned.  

The veteran's claim of service connection for a low back 
disability is denied based on element (3), relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

As the Board concludes below that new and material evidence 
has been submitted to reopen the claim of service connection 
for a low back disability and that the preponderance of the 
evidence is against the claim for service connection for a 
low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, post-
service military retiree medical records, and reports of VA 
examinations, which will be described below.

The Board notes that in 2003 the veteran authorized the 
release of records from the Clay County Hospital.  That 
authorization expired before an attempt was made to get those 
records.  In the April 2004 VCAA letter, VA informed the 
veteran that the authorization was no longer valid, and 
requested that he sign and submit a new one.  The veteran did 
not respond.  He has been provided with ample opportunity to 
submit those records himself.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, the veteran did not do so.  Therefore, no further 
development with regard to these records is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA. 

The veteran has been accorded appropriate and sufficient 
opportunity to present evidence and argument in support of 
his claim.  He has secured the services of a representative, 
who has provided argument on his behalf.  Although the 
veteran's representative requested an unspecified type of 
hearing in December 2000, the representative withdrew the 
request at a June 2001 Decision Review Officer conference.  

Moreover, the Board in July 2002 wrote to the veteran 
inquiring about whether he still wanted a hearing and told 
him that if he did not respond within 30 days, the Board 
would assume that he did want a hearing.  The veteran did not 
respond.  Therefore, it is assumed that the veteran no longer 
wants a hearing and has thus withdrawn any hearing request.  
See 38 C.F.R. §§ 3.103, 20.702 (2005).

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Analysis

Initial matters

As was noted in the Introduction, the veteran's service-
connection claim for low back strain was previously denied in 
a May 1996 rating decision.  The veteran did file a NOD on 
that decision, and it became final.  See 38 C.F.R. § 20.1100 
(2005).  In such circumstances, the Board must first 
determine whether new and material evidence has been 
submitted before reopening the claim and adjudicating it on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant.].  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

The RO apparently found that new and material evidence, in 
the form of recent medical evidence showing a current low 
back disability, had been submitted which is sufficient to 
reopen the claim.  The Board agrees, and will therefore 
address the claim on the merits.  There is no prejudice to 
the veteran in the Board's doing so; the RO has previously 
considered the claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
low back disability, variously diagnosed as lumbar or 
lumbosacral strain, degenerative joint disease, and lumbar 
disc syndrome or a herniated disc, with radiculopathy.  See 
VA treatment records dated from 1999 to 2004, reports of VA 
examinations dated in May 1998, and May 2004, and post-
service military retiree records dated in May 2002.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of a diagnosis of chronic 
lumbar or lumbosacral strain, degenerative joint disease, or 
lumbar disc syndrome or a herniated disc with radiculopathy, 
nor is there any reference to a diagnosis of a chronic lumbar 
spine disability.  No lumbar spine disability was diagnosed 
on various in-service physical examinations.  

The Board additionally observes that arthritis was not 
diagnosed until 1999, three years after the veteran retired, 
so the one-year statutory presumption contained in 38 C.F.R. 
§§ 3.307 and 3.309 is not for application.

With respect to in-service incurrence of injury, the 
veteran's service medical records reflect that in July 1980, 
the veteran had complaints of low back pain; the assessment 
was muscle strain.  At an August 1992 physical examination, 
the veteran reported a history of transient low back pain 
with lifting, and in October 1995, he reported a history of 
recurrent back pain related to heavy lifting.  Accordingly, 
based on these records in-service incurrence of an injury to 
the low back has arguably been shown; Hickson element (2) is 
satisfied to that extent.

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, which is contained in the 
report of the a May 2004 fee basis examination.  That opinion 
was not favorable to the veteran's claim.  The May 2004  
examiner stated that he did not find enough evidence to 
indicate that the veteran's current low back disability was 
caused by low back injuries or conditions while in service.  
In essence, the examiner noted sporadic back complaints 
during service, but further noted that chronic back symptoms 
appeared after service. 

The only evidence which purports to relate the veteran's 
current low back disability to events in service comes from 
the statements of the veteran himself.  However, it is now 
well established that laypersons, such as the veteran, 
without medical training are not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board notes that in essence the veteran has contended 
that he has experienced low back pain continually since 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.   However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Although the veteran reported a continuing history of 
back problems to several examining and treating physicians, 
none of the doctors who noted the veteran's history of 
symptomatology related such symptomatology to a current low 
back disability.  In fact, as noted above, the May 2004 
orthopedic examiner specifically addressed this and did not 
relate the veteran's reported low back symptomatology to the 
current low back disability.  In short, element (3) cannot be 
met by continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
low back pain and the current low back disability.  Hickson 
element (3) is not met, and the veteran's claim fails on that 
basis.

The Board again observes, as it did in its VCAA discussion 
above, that the veteran has had ample opportunity to provide 
medical nexus evidence in his favor.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability.  The claim is therefore 
denied.


ORDER

Service connection for a low back disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


